Exhibit 23.1 PETERSON SULLIVAN PLLC CERTIFIED PUBLIC ACCOUNTANTS Tel 206.382.7777lFax 206.382.7700 601 UNION STREET, SUITE 2300 http://www.pscpa.com SEATTLE, WASHINGTON 98101 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in the Registration Statement on Post-Effective Amendment No. 1 to FormSB-2 dated May22, 2007, of Impart Media Group ("the Company"), of our report dated April11, 2007, on our audit of the consolidated balance sheets of the Company as of December31, 2006, and the related consolidated statements of operations, stockholders' equity, and cash flows for the years ended December31, 2006 and 2005. Our report contains an explanatory paragraph that states that the Company has experienced recurring losses from operations.This raises substantial doubt about the Company's ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We also consent to the reference to our firm under the caption "Experts." /S/ PETERSON SULLIVAN PLLC May 22, 2007 Seattle, Washington
